In The

                                   Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00285-CV
                            ____________________


               IN RE COMMITMENT OF ROYAL LEE SMITH

________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 14-03-03232-CV
________________________________________________________________________

                           MEMORANDUM OPINION

      Royal Lee Smith was determined to be a sexually violent predator and

committed for sex offender treatment. See In re Commitment of Smith, No. 09-14-

00400-CV, 2015 WL 1843526, at *1 (Tex. App.—Beaumont Apr. 23, 2015, no pet.)

(mem. op.). On June 19, 2017, the trial court signed an order denying Smith’s motion

for change of venue. Smith filed a notice of appeal. We questioned our jurisdiction

and the parties filed responses.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Smith argues the order denying his

                                          1
 
 
 




motion for a change of venue disposed of all pending claims and parties. In a civil

commitment case, however, the trial court retains jurisdiction while the commitment

order remains in effect. See In re Commitment of Cortez, 405 S.W.3d 929, 932 (Tex.

App.—Beaumont 2013, no pet.). Smith has not identified a signed order by the trial

court that is appealable at this time.

      We requested responses regarding whether the appeal was frivolous. See Tex.

R. App. P. 45. Other than arguing that an order denying a motion to change venue is

a final judgment, Smith does not address this Court’s suggestion that his appeal is

frivolous. “To determine whether an appeal is objectively frivolous, we review the

record from the viewpoint of the advocate and decide whether the advocate had

reasonable grounds to believe the case could be reversed.” Glassman v. Goodfriend,

347 S.W.3d 772, 782 (Tex. App.—Houston [14th Dist.] 2011, pet. denied).

      In a civil commitment case, the trial court must review a case every two years

to determine whether a requirement should be modified or probable cause exists to

believe that the person’s behavioral abnormality has changed to the extent that the

person is no longer likely to engage in a predatory act of sexual violence. See Tex.

Health & Safety Code Ann. § 841.102 (West 2017). Furthermore, a request to

change the forum in which a case will be heard necessarily implies that further

proceedings will be conducted on that case. We conclude that the appeal is frivolous.

                                         2
 
 
 




See Tex. R. App. P. 45. In the event Smith files a frivolous appeal with this Court in

the future, the Court will consider imposing sanctions. See id.  

      The appeal is dismissed for lack of jurisdiction. See Tex. R. App. P. 42.3(a);

43.2(f).

      APPEAL DISMISSED.




                                              ________________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice


Submitted on September 27, 2017
Opinion Delivered September 28, 2017

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          3